DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.	The present office action is made in response to the Pre-amendment filed by applicant on 3/19/2020. It is noted that in the Pre-amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
3.	Regarding to the claims, applicant has amended claims 3-5, 7-8, 10, 12 and 14-16. There is not any claim being added into or canceled from the application. The pending claims are claims 1-17.
Election/Restrictions
4.	In response to the restriction mailed to applicant on 06/03/2022, applicant has made an election of Invention I in the reply filed on 07/13/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	As a result of applicant’s election, claims 1-3, 7-13 and 16-17 are examined in the present office action, and claims 4-6 and 14-15 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 4-5 and 14-15 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
7.	The drawings contain nineteen sheets of figures 1-3, 4A-4B, 5-11, 12A-12B, 13-14, 15A-15B and 16-19 were received on 03/19/2020.  These drawings are approved by the examiner.
Specification
8.	The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
9.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10.	The Summary of the Invention is objected to because it refers to prior art, see paragraph [0005]. Appropriate correction is required.
11.	The disclosure is objected to because of the following informalities: a) Paragraph [0010]: the brief descriptions of figures 1-19 are unclear. What does applicant mean by “[FIGURE 1] FIG. 1”? Similar questions to the rest of figures. Should “[FIGURE 1] FIG. 1”  be changed --Fig. 1-- and so on? Appropriate correction is required.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “an imaging optical system” and “a control unit” as recited in claim 1; and
b) “a laser irradiation unit” and “a control unit” as recited in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 3 and 10-11  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim is rejected because the disclosure does not disclose a phase difference observation apparatus having a light source, an illumination optical system, an imaging optical system and a control unit wherein both a target is present for observation and not any target is present for observation, see present claim 1 on lines 3-12 and in claim 3 on lines 4-5.
b) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above.
c) The remaining claim is dependent upon the rejected base claim and thus inherits the deficiencies thereof.
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 1-3, 7-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the control unit … intensity distribution correction information” (lines 10-17). It is unclear about the function and/or purpose of the so-called “intensity distribution correction information” as recited in the mentioned features. It is also noted that while the claim recites that the control unit changes an intensity distribution of illumination light; however, it is unclear about the purpose of such a change to the intensity distribution of illumination light.
Further, the feature thereof “the basis of … information” (lines 16-17) lacks a proper antecedent basis. Should the terms “the basis” (line 16) be changed to --a basis--?
b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the illumination system position correction information” (lines 7-8) lacks a proper antecedent basis.
c) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the basis of the obtained images” (lines 7-8) lacks a proper antecedent basis. Should the terms “the basis” (line 8) be changed to --a basis--?
Further, it is suggested that the terms thereof “images each section by the image sensor” (line 7) be changed to --images each section on the image sensor--.
d) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the control unit … defective site if there is one” (lines 4-5). The mentioned feature makes the claim indefinite because it is unclear about the operation of the control unit due to the use of the term “if” in the mentioned feature? In other words, it is unclear about the operation of the control unit in case that there is not any section.
e) each of claims 10 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element d) above.
f) Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
The claim is rejected because it is unclear the structural relationship between “an observation target object” recited in the claim on line 2 and “an observation target object” recited in its base claim 1 on lines 3-4. Applicant is respectfully invited to review the claim 16 which recites that the observation unit is the phase different observation apparatus according to claim 1 in which claim 1 clearly recites an observation target object. Thus, how many “observation target object(s)” is/are in the observation unit of claim 16?
A similar question is also raised to the feature thereof “a control unit” as recited in the claim on line 4. In particular, how many “control unit(s)” is/are in the observation unit of claim 16?
g) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reason set forth in element f) above.  In particular, the claim recites “a light source” on line 10, “an illumination system” on line 10 and “an imaging optical system” on line 12. Since, each of the mentioned features is recited in the phase difference observation apparatus in its base claim 1, thus, how many “light source(s)” is/are in the observation unit of claim 167; how many “illumination optical system(s) “is/are in the observation unit of claim 17; and how many “imaging optical system(s)”  is/are in the observation unit of claim 17?
h) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 1 and 16, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US Patent No. 7,709,773) in view of Kato et al (US Publication No. 2004/0051051).
Yamashita et al disclose a scanning microscope.
a) Regarding to present claim 1, the microscope as provided by Yamashita et al in columns 6-8 and shown in figs. 1-6 comprises the following features:
a1) a laser light source (2);
a2) an illumination optical system (3-5, 8) that guides illumination light from the laser light source (2) to an observation target object (A) wherein the illumination optical system (3-8) comprises a spatial modulator (3) that changes an intensity distribution of the illumination light;
a3) an imaging optical system (6-11) that forms an optical image of the observation 

target object on an image sensor (12) ; 

a4) a focus position adjusting mechanism (16) for moving the objective lens (7) along an 

optical axis; and

a5) a control unit (13-15) containing intensity distribution correction information 

associating a position of the objective lens (7) of the imaging optical system with respect to the 

target object (A) with an intensity distribution of illumination light at the position of the 

objective lens (7) of the imaging optical system wherein the control unit acquires imaging 

system position information, which is the position of the objective lens of the imaging optical 

system, and the control unit changes an intensity distribution of illumination light in the spatial 

modulator on the basis of the imaging system position information and the intensity 

distribution correction information. See Yamashita et al, columns 6-8.

The only feature missing from the microscope provided by Yamashita et al is that while 

Yamashita et al discloses that the microscope is used to observe an object (A); however, 

Yamashita et al does not positively disclose that the object (A) is an object disposed in a cell 
culture vessel.

However, a microscope having an illumination optical system and an imaging optical 

system wherein the illumination optical system comprises a mechanism for varying the light 

intensity emitted from a light source to an object and the object is located within a cell culture 

vessel is known to one skilled in the art as can be seen in the microscope provide by Kato et al, 

see Kato et al, paragraphs [0143]-[0148] and fig. 2 which discloses that the object is a cell 

located within a vessel. Thus, it would have been obvious to one skilled in the art before the 

effective filing date of the invention to utilize the microscope provided by Yamashita et al for 

observing an object which is in the form of a cell object located in a vessel to meet a 

particular application.

b) Regarding to present claim 16, it is noted that in the combined product provided by 

Yamashita et al and Kato et al, the optical elements (6-11) in the microscope provided by 

Yamashita et al of the combined product provided by Yamashita et al and Kato et al is an 

observation unit for observation a cell object located in a vessel, the laser light source (2) in 

the microscope provided by Yamashita et al of the combined product provided by Yamashita et 

al and Kato et al is a laser irradiation unit, and the control unit (13-15) in the microscope 

provided by Yamashita et al of the combined product provided by Yamashita et al and Kato et al 

is a control unit wherein the control unit controls the change in light intensity of the spatial 

modulator (3) of the illumination system (3-5, 8).

22.	Claim 2, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al in view of Kato et al as applied to claim 1 above, and further in view of Matsumoto et al (US Publication No. 2015/0049376).
Regarding to present claim 2, it is noted that while Yamashita et al discloses a spatial modulator for varying the light intensity emitted from the light source (2) wherein the partial modulator is in the from of a acousto-optic element, see Yamashita et al, see column 6 on lines 46-51; however, Yamashita et al does not clearly disclose that the spatial modulator (3) is in the form of a phase plate. 
However, the use of a spatial modulator in the form of a phase plate for varying light intensity emitted from a light source to an object is known to one skilled in the art as can be seen in the optical device provided by Matsumoto et al. In particular, Matsumoto et al discloses an illumination optical system having a laser light source (28), optics (32, 34) and a beam shaping system (10A) formed by two phase plates (12, 14) and an objective lens (40) wherein the phase plates (12, 140 of the beam shaping system (10A) varies the light intensity of light emitted from the laser light source Z(28), see paragraphs [0025]-0031] and [0040]-[0045] and figs. 1-2. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Yamashita et al and Kato et al by using any suitable spatial modulator which includes phase plate as suggested by Hirano et al for the purpose of varying light intensity emitted from a light source.
Regarding to the feature that the intensity distribution of illumination light in the intensity distribution correction information is intensity distribution of illumination light with which an illumination image, which is an image of the illumination light, is included in a phase plate image, which is an image of the phase plate, at the position of the imaging optical system as recited in the claim, sch feature is read from the combined product provided by Yamashita et al, Kato et al and Hirano et al due to the fact that the spatial modulator is located on the optical path of the light emitted from the light source to the object thus both the image of illuminating light and image of the phase plate are guided to the target and viewable/recordable in the image sensor. Applicant should note that the claim does not recite/provide any specific limitation regarding to the so-called “phase plate image”.
23.	Claims 12-13, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al in view of Kato et al as applied to claim 1 above, and further in view of Hirano et al (US Publication No. 2013/0120833).
It is noted that in the combined product provided by Yamashita et al and Kato et al, the combined product does not disclose that the illumination optical system and the imaging optical system are located on opposite sides of the target as claimed in claims 12-13. 
However, an arrangement of illumination optical system and an imaging optical system on opposite sides of a sample which sample is fixed is disclosed in the art as can be seen in the microscope provided by Hirano et al. In particular, Hirano et al discloses a microscope having an illumination optical system (20) and an imaging optical system (30-32) wherein the illumination optical system and the imaging optical systems are located either on the same side of a sample (S) or located on opposite sides of the sample, see the microscope having both an illumination optical system and an imaging optical system disposed on the same side of a sample (S) as disclosed in paragraphs [0061]-[0068] and fig. 5 and the microscope having an illumination optical system and an imaging optical system located on opposite sides of a sample (S) as disclosed in paragraphs [0039]-[0060] and figs 1-4 wherein the sample (S) is located fixed and between the mentioned optical systems. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Yamashita et al and Kato et al by rearranging the illumination optical system and the imaging optical system on opposite sides of a sample as suggested by Hirano et al to meet a particular design/application such as an easy manner to change/use different kinds of illumination optical system.
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25.	The US Patent No. 9,575,303 is cited as of interest in that it discloses a microscope having a light source, an illumination system, an illumination intensity change unit, and a control for controlling the intensity of light illuminating a sample. 
The US Patent No. 7,382,532 is cited as of interest in that it discloses a microscope having a first region (10) supporting a cell culture vessel (14) and an illumination optical system (13); a second region (20) supporting an imaging optical system (115, 117) wherein the first (10) and second (20) regions are placed contiguously and the vessel supporting cell culture is located adjacent to the second region; and a third region, see the region located on the right side of the second region (20) which third region supports a control unit (100-102). However, the Patent does not disclose that the second region (20) supports a laser irradiation unit as recited in present claim 17.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872